                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION
GLENN LEWIS,                             )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )             CV619-007
                                         )
WARDEN ROBERT ADAMS, JR.,                )
Warden, et al.,                          )
                                         )
      Defendants.                        )

          ORDER AND REPORT AND RECOMMENDATION

      Plaintiff Glenn Lewis filed this 42 U.S.C. § 1983 action after he was

denied his hypertension medication for six days while held in segregation.

Doc. 1 at 8. The Court granted his request to pursue his case in forma

pauperis, doc. 3, and Lewis returned the necessary forms, docs. 4 & 5. The

Court screened his complaint pursuant to 28 U.S.C. § 1915A, which

requires the immediate dismissal of any pro se Complaint that fails to state

at least one actionable claim against a governmental entity or official.1




1
   Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
allegations in the Complaint are taken as true and construed in the light most
favorable to him. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011). Conclusory
allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (discussing a Rule
12(b)(6) dismissal).
The Court dismissed plaintiff’s claims against Captain David Royal,

Officer Ashely Martin, and Warden Robert Adams Jr. Doc. 10. However,

the Court approved for service plaintiff’s denial of medical care claims

against RN Wingfield, Nurse Williams, Nurse John Doe, Nurse Jane doe,

and Dr. Kevin Marbler. Doc. 11. After that order, but before defendants

had appeared, plaintiff filed a Motion for Temporary Restraining Order,

doc. 12.

     For the following reasons, the Court RECOMMENDS that

defendants’ Motion for Summary Judgment, doc. 41, be GRANTED.

Plaintiff’s Motion for a Temporary Restraining Order, doc. 12, and Motion

to Amend the Complaint, doc. 21, should also be DENIED. Plaintiff’s

motions for discovery and sanctions, doc. 27, doc. 30, doc. 31, doc. 39, and

doc. 44 are DENIED. His Motion to Quash, doc. 35, is DENIED AS

MOOT. Defendants’ motion for extension of time, doc. 38, is likewise

DENIED AS MOOT.

I.   BACKGROUND

     Lewis’ allegations are straightforward. After a weapon was found in

boots in his cell, he was provided with a copy of a disciplinary report

referencing the discovery of the weapon, he was taken to segregation, and

                                     2
his personal items were inventoried and confiscated. His hypertension

medication was among the seized items. He requested his medication

(Lisinopril and Hetz) and Nurse Peacock gave him one dose and promised

Lewis had been “added to the list to receive [his] medication.” Doc. 1 at 7.

Six days went by without medication, and Lewis started experiencing

chest pains. Doc. 1 at 8. He filled out a sick-call request form, reporting

that he was unmedicated and experiencing symptoms. Id. He was taken

to medical and a blood pressure check revealed a “blood pressure reading

of 176/126 and a heart beat of 98” which he alleges are “extremely high

and abnormal posing the risk of a stroke or heart-attack.” Id. Nurse

Williams then gave him his medication. Id. At a disciplinary hearing later

that afternoon, the weapons charge was dismissed. Id. (an investigation

revealed that Lewis had never been issued boots and camera footage

demonstrated the boots belonged to his cellmate). Lewis later discovered

that his sick-call request had been destroyed. Id. at 9.

     Lewis alleged that the Warden failed to train his subordinates, that

Captain David Royal wrongfully approved his placement in segregation

without proof or an investigation, that Officer Ashley Martin

“malicious[ly]” filed a disciplinary report that the weapon was his, and

                                     3
that Jenkins Correctional Center medical staff “failed to provide

medication” and thereby “put [Lewis] at risk of a stroke or heart attack.”

Doc. 1 at 9. He sought the appointment of counsel and more than 15

million dollars in damages. Id. at 6. The Court determined that, at least

at screening, he had alleged deliberate indifference to a serious medical

need. The Court allowed this claim alone to survive screening.

V.    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT2

      Defendants have filed a motion for summary judgment arguing that

plaintiff failed to exhaust his administrative remedies.             Specifically,

defendants argue that plaintiff grieved more than one issue in a single

filing and that he grieved non-grievable offenses. As a result, they claim

he failed to comply with prison procedure and should not be allowed to

pursue this suit. Some brief background is helpful here.

      Jenkins Correctional Center has a grievance procedure which is

available to all inmates via either the prison library or the inmate facility

handbook provided upon arrival and orientation. Doc. 41-1 at 1. There is

nothing in the record to indicate that plaintiff was not aware of this



2
 Defendants have sought an extension of time to conduct discover in this case. Doc.
38. Because the Court recommends granting the Motion for Summary Judgment, the
Motion for an Extension is DISMISSED AS MOOT.
                                        4
procedure. The two-step procedure requires that an inmate first file an

original grievance to be delivered to the counselor. Doc. 41-1 at 15. The

offender must submit the grievance within 10 calendar days from the date

he knew or should have known of the facts giving rise to the grievance. Id.

The grievance is then screened and may be accepted or recommended for

rejection. Id. at 16. The policy also requires that the “complaint on the

Grievance Form [] be a single issue/incident.” Doc. 41-1 at 15.

      Plaintiff filed a Grievance on September 19, 2018 alleging that he

was restrained and taken to segregation where he was written up for

possession of a weapon. Doc. 41-1 at 7. He also alleged in the same

grievance that he was denied his medication for hypertension. Id. The

Prison initially rejected plaintiff’s grievance for failing to follow procedure

and specifically cited the following two exclusions:

   x “Disciplinary actions, including any warnings, sanctions, fees, or

      assessments. The disciplinary appeal procedure is located in SOP

      209.01, Offender Discipline.”

   x “Involuntary assignments to Administrative Segregation. The

      procedure to appeal such assignment is located in SOP 209.06,

      Administrative Segregation.”

                                      5
Id. at 6. Plaintiff then appealed that rejection specifically challenging his

denial of medication for hypertension. Id. at 5. The Central Office Appeal

Response stated (for the first time) that plaintiff’s grievance was being

denied for grieving more than one grievance at a time.             Id. at 4.

Defendants claim that plaintiff’s failure to properly follow grievance

procedures means he also did not exhaust his remedies and that his case

should be dismissed. Doc. 41 at 7.

     Under the PLRA’s exhaustion provision, a prisoner must exhaust all

available administrative remedies before filing an action that challenges

the conditions of his confinement. See 42 U.S.C. § 1997e(a). Exhaustion

is a “pre-condition to suit” that must be enforced even if the available

administrative remedies are either “futile or inadequate.”        Harris v.

Garner, 190 F.3d 1279, 1285-86 (11th Cir. 1999), aff’d in part and vacated

and remanded on other grounds by Harris v. Garner, 216 F.3d 970 (2000)

(en banc); see also Jones v. Bock, 549 U.S. 199, 211 (2007) (“There is no

question that exhaustion is mandatory under the PLRA”).             When a

defendant moves to dismiss and puts forward proof showing that plaintiff

failed to exhaust and defendant did not inhibit his efforts to do so, the

PLRA requires the Court to dismiss the unexhausted claims. See Turner

                                     6
v. Burnside, 541 F.3d 1077, 1082-83 (11th Cir. 2008) (describing the two-

prong “facial” and “factual” evaluation of exhaustion as a “matter in

abatement,” as it is a precondition to suit, not an adjudication on the

merits); Harris, 190 F.3d at 1285-86. Not only does the PLRA require

exhaustion, it “requires proper exhaustion,” Woodford v. Ngo, 548 U.S.

81, 93 (2006), which means an inmate must “us[e] all steps” in the

administrative process, and comply with any administrative “deadlines

and other critical procedural rules,” before filing a complaint about prison

conditions in federal court.    Id. at 89-91 (citation omitted); see also

Lambert v. United States, 198 F. App’x 835, 840 (11th Cir. 2006) (proper

exhaustion requires filing a grievance “under the terms of and according

to the time set by” prison officials). If a prisoner fails to complete the

administrative process or falls short of compliance with procedural rules

governing prisoner grievances, he procedurally defaults his claims.

Johnson v. Meadows, 418 F.3d 1152, 1159 (11th Cir. 2005). Simply put, if

an administrative remedy is “available,” it must be exhausted. 42 U.S.C.

§ 1997e(a).

     As an initial matter, the pleadings sufficiently alleged that plaintiff

exhausted his administrative remedies. Doc. 1 at 3-4. Defendants thus

                                     7
bear the burden of proving that plaintiff failed to exhaust his

administrative remedies. Jones, 549 U.S at 216 (“We conclude that failure

to exhaust is an affirmative defense under the PLRA, and that inmates are

not required to specially plead or demonstrate exhaustion in their

complaints.”); Dixon v. United States, 548 U.S. 1, 8 (2006) (“stating that,

as a “general evidentiary rule,” the burdens of production and persuasion

are given to the same party).

     Generally, defendants are correct, the Court typically will not

consider a prisoner to have exhausted his administrative remedies if he

does not comply with the procedural rules. However, a prison may waive

its own procedural rules such that “a prisoner has exhausted his

administrative remedies when prison officials decide a procedurally flawed

grievance on the merits . . . [D]istrict courts may not enforce a prison’s

procedural rule to find a lack of exhaustion after the prison itself declined

to enforce the Rule.” Whatley v. Smith (Whatley II), 898 F.3d 1072, 1080

(11th Cir. 2018); citing Whatley v. Warden (Whatley I), 802 F.3d 1205, 1215

(11th Cir. 2015). The question then is whether the prison “affirmatively

invoke[d] the procedural rule at the administrative level” regarding the

single-issue grievance, and whether there was any other aspect of

                                     8
defendant’s grievance which was decided on the merits. Id. at 1086. If

none of the issues were decided on the merits and if the prison rejected the

grievance for procedural issues, then plaintiff has failed to exhaust his

administrative remedies and his case should be dismissed.

     Plaintiff’s initial grievance details events which occurred on

September 11, 2018 and challenge his placement in segregation, being

taken to medical without explanation, denial of medication, and

jeopardizing his opportunity to seek parole. Doc. 41-1 at 7. While the

initial rejection of his grievance was based on issues other than the

duplicative issue/incident argument, what matters for purposes of this

argument is that there is no indication that plaintiff ever received a

determination on the merits, and that at the final level of appeal, his

grievance was rejected for procedural issues. Because the prison enforced

its procedural rules at the final administrative level, plaintiff has not

properly exhausted his administrative remedies. His lawsuit should be

dismissed.

     Generally, the Court would dismiss the remaining motions in this

case as moot. However, the vast majority consist of plaintiff’s allegations

that he has been denied discovery (and is therefore seeking sanctions) and

                                     9
a prior filed temporary restraining order. Likewise, plaintiff is seeking

leave to amend his complaint—which although not briefed, could in some

circumstances abrogate the motion for summary judgment. Accordingly,

the Court addresses the remaining motions below.

II.    TEMPORARY RESTRAINING ORDER

       Plaintiff requests that the Court preclude him from being

transferred as “retaliation” during the pendency of this action. Doc. 12 at

1. Plaintiff certified only that he served the Court. Rule 65(b) provides

that

       [t]he court may issue a temporary restraining order without
       written or oral notice to the adverse party or its attorney only
       if: (A) specific facts in an affidavit or a verified complaint
       clearly show that immediate and irreparable injury, loss, or
       damage will result to the movant before the adverse party can
       be heard in opposition; and (B) the movant’s attorney certifies
       in writing any efforts made to give notice and the reasons why
       it should not be required.

Fed. R. Civ. P. 65(b). Even if appropriate notice had been provided, a

temporary restraining order is only to be granted when the complained of

conduct is imminent and no other relief or compensation is available.

Cunningham v. Adams, 808 F.2d 815, 821 (11th Cir. 1987). Plaintiff has

offered no evidence that defendants plan to transfer him and he has not

demonstrated how he would be harmed by a transfer, other than perhaps
                                     10
by a delay in his mail. In the absence of allegations setting forth the facts

as to the irreparable injury, the Court lacks authority to enter a temporary

restraining order. Fed. R. Civ. P. 65(b). However, even in the absence of

Rule 65(b), the Supreme Court has made it clear that the federal courts

have limited authority to address the conditions of a prisoner’s

confinement except in the most extreme cases. Sandin v. Conner, 515 U.S.

472 (1995) (holding that convicted inmate cannot challenge change in

conditions of confinement unless such change imposes “significant and

atypical” hardship not contemplated by his sentence). Plaintiff’s concern

about a transfer is just the sort of common hardship that the Supreme

Court has identified as outside courts’ power to enjoin. Likewise, plaintiff

does not have a constitutionally protected right to remain in, or be

transferred to, any penal institution. Adams v. James, 784 F.2d 1077

(11th Cir. 1986). Accordingly, his motion for a temporary restraining

order should be DENIED.

III. MOTION TO AMEND COMPLAINT

     Plaintiff next requests that the Court allow him to amend his

complaint to add the following individuals as defendants:

  1. Core Civic Inc.;

                                     11
  2. Catlin Specialty Insurance Company;

  3. Mark A. Emkes;

  4. Members of the Board of Directors of CCA;

  5. Correctional Medicine Associates;

  6. Carle Battles M.D.;

  7. Felicia Herring;

  8. Raymond McKay.; and

  9. PHS.

Doc. 21. Plaintiff alleges that these individuals and entities, with the

exception of the insurance company, should be joined because the failed to

train their employees and make sure that their policies and procedures

were properly followed.      The insurance company is proffered as a

defendant because they are liable for the risk of loss. Id. at 21

     Even if plaintiff could properly sue the individuals alleged here, he

has not properly pled any cause of action against them. In order to prevail

on a failure-to-train claim, plaintiff must establish that the supervisors

had a policy of failing to train or supervise employees and that this policy

caused their employees to violate his constitutional rights. Gold v. City of

Miami, 151 F.3d 1346, 1350 (11th Cir. 1998) (discussing municipal liability

                                     12
in the context of a failure to train or supervise claim); see West v. Tillman,

496 F.3d 1321, 1331 & n. 16 (11th Cir. 2007) (citing Gold in the context of

a failure-to-train claim directly targeting specific supervisors). Absent any

express written or oral policy encouraging the violation of a detainee’s

rights (which plaintiff has not alleged), he is required to plead facts

demonstrating that the supervisors’ failure to train amounted to

deliberate indifference to plaintiff rights. See Gold, 151 F.3d at 1350; see

also Battiste v. Sheriff of Broward County, 261 F. App'x 199, 202 (11th Cir.

2008) (per curiam) (“A supervisory official is liable under § 1983 when ‘his

failure to train amounts to deliberate indifference to the rights of persons

with whom the subordinates come into contact; and the failure has

actually caused the injury of which the plaintiff complains.’” (quoting

Belcher v. City of Foley, Ala., 30 F.3d 1390, 1397 (11th Cir. 1994))).

     Plaintiff can meet this standard by showing that “the need for more

or different training is obvious, such as when there exists a history of abuse

by subordinates that has put the supervisor on notice of the need for

corrective measures, and when the failure to train is likely to result in the

violation of a constitutional right.” Belcher, 30 F.3d at 1397–98 (discussing

failure to train claims at the summary judgment level) (internal citations

                                     13
omitted)(emphasis added)(internal citations omitted); see Cottone, 326

F.3d at 1360 (explaining that at the pleading stage, plaintiff must offer

some facts supporting the causal connection between the supervisor and

the alleged violator, including, inter alia, facts showing widespread abuse

which put the supervisor on notice of an ongoing problem or a custom or

policy resulting in such violations). Alternatively, he may do so “in a

narrow range of circumstances” where there is no pattern of violations,

but the failure to train was obvious and led to the “highly predictable”

violation of plaintiff’s constitutional rights. Connick v. Thompson, 563

U.S. 51, 64 (2011). Plaintiff’s allegations come nowhere near alleging

those facts.

      As to the insurance company, insurance companies are not state

actors and are not subject to suit under § 1983. See Wiley v. American Ins.

Co., 2011 WL 4860028 (S.D. Tex. Oct. 12, 2011, at *2); see also Am. Mfrs.

Mut. Ins. Co., 526 U.S. 40 at 41 (1999) (“A private insurer's decision to

seek . . . review of the . . . necessity of the particular medical treatments is

not fairly attributable to the State so as to subject the insurer to the

Fourteenth Amendment's constraints . . . [s]tate action requires both an

alleged constitutional deprivation caused by acts taken pursuant to state

                                      14
law and that the allegedly unconstitutional conduct be fairly attributable

to the State.”). Accordingly, plaintiff’s Motion to Amend, doc. 21, the

complaint should be DENIED.

IV.   PLAINTIFF’S DISCOVERY MOTIONS

      Plaintiff has filed a flurry of discovery motions. He filed a Motion

for Sanctions, doc. 27, a Motion for an Order to Compel Discovery, doc. 30,

a motion for Discovery and Production of Documents, doc. 31, a Motion to

Quash, doc. 35, a second Motion to Compel Discovery, doc. 39, and a second

Motion for Sanctions, doc. 44. The Court addresses each in turn.

      Plaintiff first seeks sanctions against defendant’s counsel for

allegedly committing perjury when he filed an amended disclosure of

interested persons. Doc. 27 at 2-3. Plaintiff has proffered no evidence, via

affidavit or otherwise, in support of this allegation. The Court will not

sanction—or indeed consider sanctioning—any party in the absence of a

signed declaration under penalty of perjury but proceeding solely on the

unsupported allegations of a party. This motion is DENIED.

      Plaintiff has also filed motions to compel discovery, doc. 30, doc. 31,

and doc. 39. However, all discovery disputes are subject to Local Rule 26.5

which requires that the party seeking to compel “certify that a good faith

                                     15
effort has been made to resolve the dispute before coming to court.”

Despite his pro se status, defendant is obligated to comply with the local

rules. To the extent plaintiff seeks to file discovery requests via the Court,

this is not proper. See, e.g., doc. 31, doc. 39. Discovery materials are not

ordinarily filed with the Court and the Court cannot act as an

intermediary between him and defendants. If plaintiff needs to serve

discovery on defendants, he must do so pursuant to the Federal Rules of

Civil Procedure. He may not use the Court as a go-between. Accordingly,

his motions to compel discovery are DENIED. Because plaintiff never

served discovery of defendants, his second motion for sanctions, doc. 44,

for failure to respond to that discovery is likewise DENIED.

     Plaintiff has also filed a Motion to Quash his deposition. He argues

that he did not receive the necessary 21-day notice, and that defendants

failed to request leave to take the deposition from the Court. Plaintiff is

correct that a motion must be filed with the Court to take a deposition of

an individual confined in prison. Fed. R. Civ. P. 30(a)(2)(B). Defendants

have responded that they withdrew their request to conduct the deposition

and have now requested leave of the Court. Doc. 36 at 2. Accordingly,

plaintiff’s motion is DENIED AS MOOT.                  Because the Court

                                     16
recommends the granting of defendant’s motion for summary judgment,

the Court declines to reach defendants’ request for a deposition.

III. CONCLUSION

     For the foregoing reasons, the Court RECOMMENDS that

defendants’ Motion for Summary Judgment, doc. 41, be GRANTED.

Plaintiff’s Motion for a Temporary Restraining Order, doc. 12, and

Motion to Amend the Complaint, doc. 21, should also be DENIED.

Plaintiff’s motions for discovery and sanctions, doc. 27, doc. 30, doc. 31,

doc. 39, and doc. 44 are DENIED. His Motion to Quash, doc. 35, is

DENIED AS MOOT. Defendants’ motion for extension of time, doc. 38,

is likewise DENIED AS MOOT.

     This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties.    The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.”           Any request for

additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

                                    17
     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

12th day of March, 2020.

                                   _______________________________
                                     _________________________
                                   CHR
                                     RISTO
                                         OP HER L. RAY
                                    HRISTOPHER
                                           PH
                                   UNITED STATESS MAGISTRRATE JUDGE
                                                    AGISTRATE
                                   SOUTHERN DISTRICT OF GEORGIA




                                    18
